June 27, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
WASHINGTON DC PARTY SHUTTLE, LLC, PARTY SHUTTLE TOURS, LLC
     AND CREATIVERSE INTERNET SYSTEMS, LLC, Appellants

NO. 14-12-00303-CV                          V.

   IGUIDE TOURS, LLC, TYREE COOK, AND ABISE ESHETU, Appellees
                ________________________________

      This cause, an appeal from the trial court’s order of March 23, 2012 granting
the special appearance of appellee IGuide Tours, LLC, and the trial court’s order of
March 28, 2012 granting in part and denying in part the application for temporary
injunction by appellees Washington DC Party Shuttle, LLC, Party Shuttle Tours,
LLC, and Creativerse Internet Systems, LLC, was heard on the transcript of the
record. We have inspected the record and find no error in the trial court’s
challenged orders. We order these rulings of the court below AFFIRMED.

       We order appellants Washington DC Party Shuttle, LLC, Party Shuttle
Tours, LLC and Creativerse Internet Systems, LLC jointly and severally to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.